EXHIBIT 99.1 LITHIA MOTORS REPORTS FOURTH QUARTER AND FULL YEAR 2009 RESULTS Medford, Oregon, February 24, 2010 (1:05 p.m. PT) – Lithia Motors, Inc. (NYSE: LAD) today reported, as previously announced, 2009 adjusted fourth quarter earnings of $0.01 per diluted share. This compares to a 2008 adjusted fourth quarter net loss of $(0.16) per diluted share. As shown in the attached reconciliation table, the 2009 results exclude non-cash charges on asset impairments and expenses related to reserves of $0.09 per share. The 2008 results exclude a one-time gain of $0.11 related to debt extinguishment, net of certain asset impairment charges. Unadjusted, net loss from continuing operations was $(2.1) million, or $(0.08) per diluted share, for the quarter ended December 31, 2009. Fourth quarter 2009 revenue totaled $419 million, compared to $399 million in the year-ago period, an increase of 4.9%, driven primarily by higher used vehicle sales. Same store new vehicle sales increased 1.2% while used vehicle retail sales increased 17.9% when compared to the prior year. Service, body and parts same store sales declined 2.7% compared to the prior year. Sid DeBoer, Lithia’s Chairman and CEO, commented, “Our fourth quarter results were impacted by weak new vehicle sales at our Chrysler stores. This was caused by the delay in the release of new products, like the 2010 Ram heavy duty pickup, and lower advertising and incentive spending by Chrysler which slowed floor traffic. In response, we focused on increasing used vehicle sales at the affected locations. We also improved new vehicle sales of our other brands. Excluding Chrysler, we had approximately 18.5% new vehicle same store sales growth over the fourth quarter of 2008. On an adjusted basis, we were profitable in the fourth quarter, despite significant headwinds.” For the full year 2009, total sales declined 15.2% to $1.7 billion as compared to $2.1 billion in 2008. Same store new vehicle sales decreased 23.6%, retail used vehicle sales increased 3.1% and service, body and parts sales decreased 3.3%. Adjusted net income from continuing operations for the full year 2009 was $0.50 per share, compared to $0.01 per share for 2008, as shown in the attached reconciliation table. Full year 2009 GAAP net income from continuing operations was $6.1 million, or $0.27 per diluted share, compared to a net loss from continuing operations of $(226.5) million, or $(11.22) per share in 2008. Liquidity Update Lithia ended the year with $74.2 million in immediately available funds, including $12.8 million in cash, $25.7 million in availability on its revolving credit facility, and $35.7 million in unfloored new vehicle inventory. At December 31, 2009, Lithia was in compliance with all debt covenants, and has no mortgage maturities until 2011. Outlook for 2010 Lithia reaffirms its 2010 earnings guidance as provided on February 3, 2010. First quarter earnings guidance is projected within a range of $0.04 to $0.06 per diluted share. Full year 2010 earnings guidance is projected within a range of $0.55 to $0.63 per diluted share. This guidance includes approximately 18% additional dilution related to the equity offering completed in October 2009. Specific reference is made to the February 3, 2010 release for assumptions upon which this guidance was given. Fourth Quarter Earnings Conference Call
